234 F.2d 958
Ruth Lamar LEHMAN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 362-364.
Docket 23989-23991.
United States Court of Appeals Second Circuit.
Argued May 16, 1956.
Decided June 29, 1956.

Petition for review of a decision of the United States Tax Court; J. Edgar Murdock, Judge.
The taxpayer petitions for review of a decision of the Tax Court determining that payments to her mother by her former husband pursuant to a separation agreement subsequently embodied in a divorce decree were includible in the gross income of the taxpayer under the provisions of 1939 Internal Revenue Code § 22(k), as amended 1942, 26 U.S.C.A. § 22(k).
McGuigan & Kilcullen, New York City (Richard Kilcullen, New York City, of counsel), for petitioner on review.
Charles K. Rice, Asst. Atty. Gen. (Charles Freeman, Lee A. Jackson, Harry Baum and David O. Walter, Washington, D. C., Attorneys, Department of Justice, of counsel), for respondent.
Simpson Thacher & Bartlett, New York City (Leslie M. Rapp and David G. Sacks, New York City, of counsel), for Robert Lehman, amicus curiæ.
Before MEDINA, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
The opinion of the Tax Court, Docket Numbers 49981, 49982 and 49983, reported at 14 T.C.M. 928, is affirmed. Robert Lehman, 17 T.C. 652.